Appeal by the defendant from an order of the County Court, Orange County (DeRosa, J.), dated June 30, 2010, which, after a hearing, designated him a level three sex offender, a sexually violent offender, and a predicate sex offender pursuant to Correction Law article 6-C. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the order is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]). Moreover, under the unusual circumstances of this case, and based upon our independent review of the record, we agree with assigned counsel that there are no nonfrivolous issues which could be raised on appeal (see Matter of Samantha G. [Luis G.], 82 AD3d 885 [2011]; cf. People v Palmer, 87 AD3d 628 [2011]). Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]). Rivera, J.P., Chambers, Roman and Cohen, JJ., concur.